Date:   March 26, 2014

 Amount: $115,564 (U.S.)




LIGHTTOUCH VEIN & LASER, INC.




PROMISSORY NOTE

BEARING INTEREST AT 18% PER ANNUM

____________________________________________________________________________________




THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE "SECURITIES ACT"), OR UNDER THE SECURITIES LAWS OF CERTAIN STATES.  THESE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE TRANSFERRED OR SOLD
IN THE ABSENCE OF AN EFFECTIVE REGISTRATION OR OTHER COMPLIANCE UNDER THE
SECURITIES ACT OR THE LAWS OF THE APPLICABLE STATE OR A "NO-ACTION" OR
INTERPRETIVE OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE ISSUER AND ITS
COUNSEL TO THE EFFECT THAT THE SALE OR TRANSFER IS EXEMPT FROM REGISTRATION
UNDER THE SECURITIES ACT AND SUCH STATE STATUTES.

____________________________________________________________________________________




LIGHTTOUCH VEIN & LASER, INC., a corporation duly organized and existing under
the laws of the state of Nevada (hereinafter referred to as the "Company"), for
value received, hereby promises to pay to Maven Strategic Partners, Inc., the
registered holder hereof, up to that amount borrowed by the Company from Mr.
Bailey, which, as of December 31, 2013, principal and accrued interest is one
hundred fifteen thousand five hundred sixty four dollars ($115,564) which
includes interest on such loans as of December 31, 2013, of thirty eight
thousand seven hundred seventy nine dollars ($38,779), one year from date
hereof, upon presentation and surrender of this promissory note (the "Note") at
the offices of the Company, in such lawful money of the United States of America
as at the time of payment shall be legal tender for the payment of public and
private debt, until the principal hereof is paid or made available for payment
as herein provided.




This Note is subject to the following further terms and material provisions:




1.

Term and Interest.  The date of maturity of the Note shall be the earlier of (i)
one year from the date of issuance or (ii) or the merger, change of control,
reorganization or acquisition between the Company and another corporation or
entity, subject to prepayment as set forth in paragraph 3 hereof.  The Note
shall bear simple interest at the rate of eighteen percent (18.0%) per annum.
 The principal on the Note is payable on the maturity date, subject to
prepayment as set forth in paragraph 3 hereof, and will be paid at the office of
the Company, maintained for such purposes, to the registered holder of the Note
on the books and records of the Company.  Accrued interest on the Note will be
payable annually, on the anniversary date of the Note, and will be paid at the
office of the Company, maintained for such purposes, to the register holder of
the Note on the books and records of the Company




2.

Prepayment.  Subject to the rights of Holder under Section 12 hereof, this Note
is subject to prepayment, in whole or in part, at the election of the Company at
any time, upon not less than 10 days’ notice.  Prepayment shall be effected by
paying the amount equal to the outstanding principal amount of the Note and
accrued interest at the date of prepayment.  On the date fixed for prepayment by
the Company, the amount of principal shall be paid in cash or certified funds.
 Any Note which is prepaid only in part shall be presented for notation thereon
by the Company of such partial prepayment.  If less





-1-




--------------------------------------------------------------------------------

than all the Note principal amount and interest is to be prepaid, notice of the
proposed prepayment shall be sent to the registered holder of the Note and such
prepayment shall be made.  




3.

Satisfaction and Discharge of Note.  This Note shall cease to be of further
effect (except as to any surviving rights of transfer, or exchange of Notes
herein expressly provided for) when:




(a)

The Company has paid or caused to be paid all sums payable hereunder by the
Company, including all principal and interest amounts under the Note; and




(b)

All the conditions precedent herein provided for relating to the satisfaction
and discharge of this Note have been met.




4.

Events of Default.  "Events of Default," when used herein, whatever the reason
for such event of default and whether it shall be voluntary or involuntary or be
effected by operation of law pursuant to any judgment, decree, or order of any
court or any order, rule, or regulation of any administrative or government body
or be caused by the provisions of any paragraph herein means any one of the
following events:




(a)

Default in the payment of the principal of the Note, when due, whether at
maturity, or otherwise; or




(b)

Default in the performance or breach of any covenant or warranty of the Company
in this Note (other than a covenant or warranty, the breach or default in
performance of which is elsewhere in this section specifically dealt with), and
continuation of such default or breach for a period of 30 days after there has
been given to the Company by registered or certified mail, by the holders of a
majority in principal amount of the outstanding Note, a written notice
specifying such default or breach and requiring it to be remedied and stating
that such notice is a notice of default hereunder; or




(c)

The entry of a decree or order by a court having jurisdiction in the premises
adjudging the Company a bankrupt or insolvent, or approving as properly filed a
petition seeking reorganization, arrangement, adjustment, or composition of or
in respect of the Company under the Federal Bankruptcy Act or any other
applicable federal or state law, or appointing a receiver, liquidator, assignee,
trustee, sequestrator (or other similar official) of the Company or of any
substantial part of its property, or ordering the winding up or liquidation of
its affairs, and the continuation of any such decree or order unstayed and in
effect for a period of 30 consecutive days; or




(d)

The institution by the Company of proceedings to be adjudicated a bankrupt or
insolvent, or the consent by it to the institution of bankruptcy or insolvency
proceedings against it, or a filing by it of a petition or answer or consent
seeking reorganization or relief under the Federal Bankruptcy Act or any other
applicable federal or state law; or




(e)

The consent by the Company to the filing of any such petition or the appointment
of a receiver, liquidator, assignee, trustee, sequestrator (or other similar
official) of the Company or of any substantial part of its property), or the
making by it of an assignment for the benefit of creditors, or the admission by
it in writing of its inability to pay its debts generally as they become due, or
the taking of corporate action by the Company in furtherance of any such action.




5.

Acceleration of Maturity.  If an event of default occurs and is continuing then,
in every such case, the holder of a majority in principal amount of the
outstanding Notes, may declare the principal





-2-




--------------------------------------------------------------------------------

of the Notes to be due and payable immediately, by a notice in writing to the
Company of such default, and upon any such declaration, such principal shall
become immediately due and payable.  At any time after such declaration of
acceleration has been made, and before a judgment or decree for payment of money
due has been obtained by the holders, the holders of a majority of the principal
of the outstanding Notes, by written notice to the Company, may rescind and
annul such declaration and its consequences, if all events of default, other
than the nonpayment of the principal of the Notes which has become due solely by
such acceleration, has been cured or waived.  No such recession shall affect any
subsequent default or impair any right contingent thereon.




6.

Suits for Enforcement.  If an event of default occurs and is continuing, the
holder of a majority in principal amount of the outstanding Note may, in their
discretion, proceed to protect and enforce their rights by such appropriate
judicial proceedings as the holders shall deem most effectual to protect and
enforce any such rights, whether for the specific enforcement of any covenant or
agreement under this Note or in aid of the exercise of any power granted herein,
or to enforce any other proper remedy.




7.

Limitation on Suits.  No holder of any Note shall have any right to institute
any proceedings, judicial or otherwise, with respect to this Note, or for the
appointment of a receiver or trustee, or for any remedy hereunder, unless such
holder has previously given written notice to the Company of a continuing event
of default as provided above; it being understood and intended that no one or
more holders of this Note shall have any right in any manner whatever by virtue
of, or by availing of, any provisions of this Note to effect, disturb or
prejudice the right of any other holders of Notes, or to obtain or to seek to
obtain priority or preference over any other holders or to enforce any right
under this Note, except in the manner herein provided and for the equal and
ratable benefit of all the holders of the Note.




8.

Acts of Holders.  Any request, demand, authorization, direction, notice,
consent, waiver, or other action provided by this Note to be given or taken by
the holder hereof or by the holders of the Notes may be embodied in and
evidenced by one or more instruments of substantially similar tenor signed by
such holders in person or by their agent or attorney-in-fact, duly appointed in
writing; and, except as otherwise expressly provided herein, such action shall
become effective when such instrument or instruments are delivered to the
Company in the manner provided for giving notices herein.  Such instrument or
instruments, and the action embodied therein or evidenced thereby, are herein
sometimes referred to as the “act” of the holders signing such instrument or
instruments.  Proof of execution of any such instrument or of writing appointing
any such agent shall be sufficient for any purpose of this Note if the fact and
date of execution by any person of any purpose of the Note if the fact and date
of execution by any person of any such instrument or writing is verified by the
affidavit of a witness of such execution or by the request, demand,
authorization, direction, notice, consent, waiver, or other action by the holder
of this Note shall bind every Note holder of the same Note and the holder of
every Note issued upon the transfer thereof or in exchange therefor or in lieu
thereof in respect of anything done or suffered to be done by any person in
reliance thereon, whether or not notation of such action is made upon such Note.




9.

Notices to Holders; Waiver.  Where this Note provides for notice to holders of
any event, such notice shall be sufficiently given if in writing and sent by
courier providing for delivery within 72 hours or mailed, registered, postage
prepaid, to each holder affected by such event, at his address as it appears in
the Note register maintained by the Company, not later than the latest date, and
not earlier than the earliest date, prescribed for the giving of such notice.
 Where the Note provides for notice to the Company, such notice shall be
sufficiently given if in writing and mailed, registered, postage prepaid, to the
Company at its address set forth above (or at such other address as shall be
provided to the holder of this Note in the manner for giving notices set forth
herein), not later than the latest date, and not earlier than the earliest date,
prescribed for the giving of such notice.  Where this Note provides for notice
in any





-3-




--------------------------------------------------------------------------------

manner, such notice may be waived in writing by the person entitled to receive
such notice, whether before or after the event, any such waiver shall be
equivalent of such notice.




10.

Restrictions.  The holder of this Note, by acceptance hereof, represents and
warrants as follows:




(a)

The Note is being acquired for the holder's own account to be held for
investment purposes only and not with a view to, or for, resale in connection
with any distribution of such Note or any interest therein without registration
or other compliance under the Securities Act and applicable state securities
laws, and the holder hereof has no direct or indirect participation in any such
undertaking or in underwriting such an undertaking.




(b)

The holder hereof has been advised and understands that the Note has not been
registered under the Securities Act and the Note must be held and may not be
sold, transferred, or otherwise disposed of for value unless it is subsequently
registered under the Securities Act or an exemption from such registration is
available; except as set forth herein, the Company is under no obligation to
register the Note under the Securities Act; in the absence of such registration,
sale of the Note may be impracticable; the Company will maintain stop-transfer
orders against registration of transfer of the Note.  The Company may refuse to
transfer the Note unless the holder thereof provides an opinion of legal counsel
reasonably satisfactory to the Company or a "no-action" or interpretive response
from the Securities and Exchange Commission to the effect that the transfer is
proper; further, unless such letter or opinion states that the Note are free
from any restrictions under the Securities Act, the Company may refuse to
transfer the Note to any transferee who does not furnish in writing to the
Company the same representations and agree to the same conditions with respect
to such Note if any set forth herein.  The Company may also refuse to transfer
the Note if any circumstance is present reasonably indicating that the
transferee's representations are not accurate.




11.  Conversion.  Subject to, and in compliance with, the provisions contained
herein, the Holder of this Note, or its assigns is entitled, at its or his
option, at any time prior to maturity of the Note, or in case this Note or some
portion hereof shall have been called for prepayment or considered in default as
defined in the Note, then, in respect of this Note or such portion hereof, to
convert this Note (or any portion of the principal amount hereof), into validly
issued, fully paid and nonassessable shares (calculated as to each conversion to
the nearest share) of common stock, par value $0.001 per share, of the Company,
(the “Common Stock” or “Shares”) at the rate of one Share for each twenty-five
cents ($0.25) of principal and accrued but unpaid interest of the Note
(“Conversion Price”), subject to such adjustment in such conversion price, if
any, as may be required by the provisions of this Note, by surrender of this
Note, duly endorsed (if so required by the Company) or assigned to the Company
or in blank, to the Company at its offices, accompanied by written notice to the
Company, that the Holder hereof elects to convert this Note or, if less than the
entire principal amount hereof is to be converted, the portion hereof to be
converted.  On conversion, no adjustment for interest is to be made, but if any
Holder surrenders this Note for conversion between the record date for the
payment of any installment of interest and the next interest payment date, the
holder of such Note when surrendered for conversion shall be entitled to payment
of the interest thereon from the last preceding record date for interest through
the date of conversion which the registered holder is entitled to receive on
such conversion date.  No fraction of Shares will be issued on conversion, but
instead of any fractional interest, the Company will pay cash adjustments as
provided herein. Following receipt of the written notice of intention to convert
the Note, the Company shall take such steps as it deems appropriate to permit
conversion of the Note as specified herein without registration or qualification
under applicable federal and state securities laws.  The Company shall reserve
for issuance that number of shares necessary to permit the conversion of this
Note.  All shares of Common Stock that shall be issuable on conversion shall,
upon issue, be duly authorized, validly





-4-




--------------------------------------------------------------------------------

issued, fully paid and nonassessable.  The issuance of certificates for shares
of the Common Stock on conversion of this Note shall be made without charge to
the Holder hereof for any documentary stamp or similar taxes that may be payable
in respect of the issue or delivery of such certificates, provided that the
Company shall not be required to pay any tax that may be payable in respect of
any transfer involved in the issuance and delivery of any such certificate upon
conversion in a name other than that of the Holder of this Note and the Company
shall not be required to issue or deliver such certificates unless or until the
person or persons requesting the issuance thereof shall have paid to the Company
the amount of such tax or shall have established to the satisfaction of the
Company that such tax has been paid.




12.   Holder's Restriction on Conversion.




a)

 The Company shall not affect any conversion of this Note, and a Holder shall
not have the right to convert any portion of this Note, to the extent that after
giving effect to the conversion set forth on the applicable notice of
conversion, such Holder (together with such Holder's Affiliates, and any other
person or entity acting as a group together with such Holder or any of such
Holder's Affiliates) would beneficially own in excess of the Beneficial
Ownership Limitation (as defined below). For purposes of the foregoing sentence,
the number of shares of Common Stock beneficially owned by such Holder and its
Affiliates shall include the number of shares of Common Stock issuable upon
conversion of this Note with respect to which such determination is being made,
but shall exclude the number of shares of Common Stock which are issuable upon
(A) conversion of the remaining, unconverted principal amount of this Note
beneficially owned by such Holder or any of its Affiliates and (B) exercise or
conversion of the unexercised or unconverted portion of any other securities of
the Company subject to a limitation on conversion or exercise analogous to the
limitation contained herein (including, without  limitation, any other notes or
the warrants) beneficially owned by such Holder or any of its Affiliates. Except
as set forth in the preceding sentence, for purposes of this section, beneficial
ownership shall be calculated in accordance with Section 13(d) of the Exchange
Act and the rules and regulations promulgated thereunder. To the extent that the
limitation contained in this section applies, the determination of whether this
Note is convertible (in relation to other securities owned by the Holder
together with any Affiliates) and of which principal amount of this Note is
convertible shall be in the sole discretion of the Holder, and the submission of
a notice of conversion shall be deemed to be the Holder's determination of
whether this Note may be converted (in relation to other securities owned by
such Holder together with any Affiliates) and which principal amount of this
Note is convertible, in each case subject to the Beneficial Ownership
Limitation. To ensure compliance with this restriction, the Holder will be
deemed to represent to the Company each time it delivers a notice of conversion
that such Notice of Conversion has not violated the restrictions set forth in
this paragraph and the Company shall have no obligation to verify or confirm the
accuracy of such determination. In addition, a determination as to any group
status as contemplated above shall be determined in accordance with Section
13(d) of the Exchange Act and the rules and regulations promulgated thereunder.
For purposes of this section, in determining the number of outstanding shares of
Common Stock, the Holder may rely on the number of outstanding shares of Common
Stock as stated in the most recent of the following: (A) the Company's most
recent Form 10-Q or Form 10- K, as the case may be; (B) a more recent public
announcement by the Company; or (C) a more recent notice by the Company or the
Company's transfer agent setting forth the number of shares of Common Stock
outstanding. Upon the written or oral request of a Holder, the Company shall
within two business days confirm orally and in writing to such Holder the number
of shares of Common Stock then outstanding. In any case, the number of
outstanding shares of Common Stock shall be determined after giving effect to
the conversion or exercise of securities of the Company, including this Note, by
such Holder or its Affiliates since the date as of which such number of
outstanding shares of Common Stock was reported. The "Beneficial Ownership
Limitation" shall be 4.9% of the number of shares of the Common Stock
outstanding immediately after giving effect to the issuance of shares of Common
Stock issuable upon conversion of this Note held by the Holder. The provisions
of this paragraph shall be construed and implemented in a manner otherwise than
in strict conformity with the terms of this Amendment to correct this paragraph
(or any portion hereof) which may be defective or inconsistent with the
intended  





-5-




--------------------------------------------------------------------------------

Beneficial Ownership Limitation herein contained or to make changes or
supplements necessary or desirable to openly give-effect to such limitation. The
limitations contained in this section shall apply to a successor holder of this
Note.




b)

Forced Conversion.  Notwithstanding anything herein to the contrary, if a Change
of Control or a Fundamental Transaction, as herein defined occur, the Company
shall within three (3) business days of such event or notice of such event
deliver a written notice to the Holder (a "Forced Conversion Notice" and the
date such notice is delivered to the Holder, the "Forced Conversion Notice
Date") to cause the Holder to convert, up to a principal amount of this Note
equal to all or part of such Holder's pro-rata portion of the Forced Conversion
Amount, it being understood that the "Conversion Date" for purposes of this
Section 12 shall be deemed to occur on the record date for such event (the
"Forced  Conversion Date"). As to each Holder, a Forced Conversion Notice shall
contain the aggregate the amount of the principal and interest being converted
(the “Forced Conversion Amount”), such Holder's pro-rata portion of such amount,
confirmation of the satisfaction of the conditions set forth above, and the
portion of such Holder's pro-rata portion of the Forced Conversion Amount to be
converted on each Forced Conversion Date. The Company may not deliver a Forced
Conversion Notice, and any Forced Conversion Notice delivered by the Company
shall not be effective in regards to a Change of Control transaction, unless at
the closing of the transaction triggering the Forced Conversion either, (i) the
Company would no longer be subject to Section 12(g) or 12(b) or the Exchange Act
or (ii) the Company will cease to exist or substantially all of the Company’s
assets are being sold as part of such transaction or the consideration being
received by the Holder will not be shares of Common Stock of the Company at the
closing of the triggering event or (iii) such conversion would not be in excess
of the Beneficial Ownership Limitations set forth above.  Although Holder will
be deemed to own the Shares as of the Record Date of such action, Holder will
have no voting rights related to such Shares on such date and shall not vote the
Shares on the transaction triggering the forced conversion, but instead, for
voting purposes, the Shares shall be deemed unissued or if required by statute
be voted by the board of director of the Company in the same manor (i.e. for or
against) as the majority of the Company’s shares are voted; provided that, any
transaction requiring a supermajority vote must receive a supermajority vote of
the outstanding common shares of the Company along with other voting shares as
if the Shares of Holder were not outstanding prior to voting the Shares of
Holder in favor of a triggering transaction. "Change of Control Transaction"
means the occurrence after the date hereof of any of (i) an acquisition after
the date hereof by an individual or legal entity or "group" (as described in
Rule 13d-5(b)(1) promulgated under the Exchange Act) of effective control
(whether through legal or beneficial ownership of capital stock of the Company,
by contract or otherwise) of in excess of 51% of the voting securities of the
Company, or (ii) the Company merges into or consolidates with any other Person,
or any Person merges into or consolidates with the Company and, after giving
effect to such transaction, the stockholders of the Company immediately prior to
such transaction own less than 66% of the aggregate voting power of the Company
or the successor entity of such transaction, or (iii) the Company sells or
transfers all or substantially all of its assets to another Person and the
stockholders of the Company immediately prior to such transaction own less than
66% of the aggregate voting power of the acquiring entity immediately after the
transaction, or (iv) a replacement at one time or within a three year period of
more than one-half of the members of the Company's board of directors which is
not approved by a majority of those individuals who are members of the board of
directors on the date hereof (or by those individuals who are serving as members
of the board of directors on any date whose nomination to the board of directors
was approved by a majority of the members of the board of directors who are
members on the date hereof), or (v) the execution by the Company of an agreement
to which the Company is a party or by which it is bound, providing for any of
the events set forth in clauses (i) through (iv) above. Fundamental Transaction
shall include (A) the Company effects any merger or consolidation of the Company
with or into another Person, (B) the Company effects any sale of all or
substantially all of its assets in one transaction or a series of related
transactions, (C) any tender offer or exchange offer (whether by the Company or
another Person) is completed pursuant to which holders of Common Stock are
permitted to tender or exchange their shares for other securities, cash or
property, or (D) the Company effects any reclassification of the Common Stock or
any compulsory share exchange pursuant to which the Common Stock is effectively
converted into or exchanged for other securities, cash or property (in any such
case, a "Fundamental Transaction"), then, upon any subsequent conversion of this
Note, the Holder shall have the right





-6-




--------------------------------------------------------------------------------

to receive, for each conversion Share that would have been issuable upon such
conversion immediately prior to the occurrence of such Fundamental Transaction,
the same kind and amount of securities, cash or property as it would have been
entitled to receive upon the occurrence of such Fundamental Transaction if it
had been, immediately prior to such Fundamental Transaction, the holder of one
(1) share of Common Stock (the "Alternate Consideration"). For purposes of any
such conversion, the determination of the Conversion Price shall be
appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one (1) share of Common
Stock in such Fundamental Transaction, and the Company shall apportion the
Conversion Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration. If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration it
receives upon any conversion of this Note following such Fundamental
Transaction. To the extent necessary to effectuate the foregoing provisions, any
successor to the Company or surviving entity in such Fundamental Transaction
shall issue to the Holder a new Note consistent with the foregoing provisions
and evidencing the Holder's right to convert such Note into Alternate
Consideration. The terms of any agreement pursuant to which a Fundamental
Transaction is effected shall include terms requiring any such successor or
surviving entity to comply with the provisions of this Section 12 and insuring
that this Note (or any such replacement security) will be similarly adjusted
upon any subsequent transaction analogous to a Fundamental Transaction. For
purpose of this provision the term “Person” shall mean an individual or
corporation, partnership, trust, incorporated or unincorporated association,
joint venture, limited liability company, joint stock company, government (or an
agency or subdivision thereof) or other entity of any kind.




13.

Severability.  In case any provision in this Note shall be invalid, illegal, or
unenforceable, the validity, legality, and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.




14.

Governing Law.  This Note shall be governed by and construed and interpreted in
accordance with the laws of the state of Nevada.




15.

Legal Holidays.  In any case where any date provided herein shall not be a
business day, then (notwithstanding any other provision of this Note) the event
required or permitted on such date shall be required or permitted, as the case
may be, on the next succeeding business day with the same force and effect as if
made on the date upon which such event was required or permitted pursuant
hereto.




16.

Delay or Omission; No Waiver.  No delay or omission of any holder of the Note to
exercise any right or remedy accruing upon any event of default shall impair any
such right or remedy or constitute a waiver of any such event or default or any
acquiescence therein.  Every right or remedy given hereby or by law may be from
time to time, and as often as may be deemed expedient.




17.

Miscellaneous.  This Note is subject to the following additional terms and
conditions:




(a)

If this Note is placed with any attorney for collection, or if suit be
instituted for collection, or if any other remedy provided by law is pursued by
the registered holder hereof, because of any default in the terms and conditions
herein, then in either event, the undersigned agrees to pay reasonable
attorneys' fees, costs, and other expenses incurred by the registered holder
hereof in so doing.




(b)

None of the rights and remedies of the registered holder hereof shall be waived
or affected by failure or delay to exercise them.  All remedies conferred on the
registered holder of this Note shall be cumulated and none is exclusive.  Such
remedies may be exercised concurrently or consecutively at the registered
holder's option.





-7-




--------------------------------------------------------------------------------




(c)

This Note is negotiable and transferable, subject to compliance with the
provisions of paragraph 11 hereof.




(d)

The makers, guarantors, and endorsers hereof severally waive presentment for
payment, protest, and notice of protest, and of nonpayment of this Note.

  

DATED effective as of the 26th day of March, 2014.




LIGHTTOUCH VEIN & LASER, INC.







By: /s/ Ed Bailey

       Its Duly Authorized Officer




Maven Strategic Partners, Inc.







By:  /s/ Ed Bailey

       Its Duly Authorized Officer





-8-


